Earl Warren: Number 211, Textile Workers Union of America, Petitioner, versus Lincoln Mills of Alabama. Mr. Goldberg.
Arthur J. Goldberg: May it please the Court. The ultimate question presented for decision in this case is raised by the decision of the Court of Appeals for the Fifth Circuit. That question is whether the Federal District Court has authority in a suit brought under Section 301 (a) of the Labor Management Relations Act to compel compliance by an employer with his contract to arbitrate disputes, arising under the collective bargaining agreement with the union, which union represents employees in an industry affecting commerce. The same question with some minor variations is presented in the two cases which follow on the docket. I shall not, of course, attempt to argue those cases for counseling those cases, although one is my colleague, but I should like to indicate to the Court what questions are common to all three cases in presenting the Lincoln Mills case to the Court. Before doing so, however, I think it would be helpful and appropriate if I give a resume of the salient facts. The petitioner, Textile Workers Union of America, formerly CIO and now AFL-CIO, is a labor organization representing the employees of the respondent, Lincoln Mills of Huntsville, Alabama. This company owns and operates a textile mill in Huntsville. The company is engaged in an industry affecting commerce and is subject to the Labor Relations Act of 1947. In June of 1953, the parties entered into a collective bargaining agreement. The agreement which is reproduced in the record, is the usual type of collective bargaining agreement and key to the argument and decision of this case as the fact that this agreement contained a no-strike clause on the part of the union and a common agreement as a consideration therefore to arbitrate disputes arising in the construction and termination of the contract. The agreement contains the usual grievance machinery, which is applicable today to most collective bargaining agreements. It is a three-step grievance machinery, and the fourth step of the grievance machinery is arbitration. And I want in a moment to distinguish between the different types of arbitration involved and particularly the one involved in this case. The complaint in this case and the controversy in this case involves 10 grievances, filed by the union in the first step of the grievance procedure in June of 1954. The grievances, and it is important to note what they are, are found on page 19 to 28 of the record. These grievances are concerned with workloads and work assignments, not an uncommon grievance in a textile plant or for that matter, in other plants.
Felix Frankfurter: Why -- why is it important to know what grievances are?
Arthur J. Goldberg: Well, I think later, when I discuss the impact of the Westinghouse case, I will develop the relevancy of the type of grievance to the issues in this case.
Felix Frankfurter: Do you mean different grievances may lead to different results?
Arthur J. Goldberg: I hope not, but I am constrained by the Westinghouse decision to mention that fact.
Felix Frankfurter: Yes.
Arthur J. Goldberg: I might say, Your Honors, that just the other day, too late to include in the brief, I received the annual report of the American Arbitration Association for this year. The type of grievance involved here is becoming an increasingly large part of grievances which are subject to arbitration proceedings and collective bargaining agreement. And it may be interesting to note what these grievances are according to the history of the American Arbitration Association. 25% of the total amount of grievance arbitrations heard in 1956 relate to discharge and other forms of discipline. 23% include job evaluation, workload and wage incentives in which category of these grievances rest. 30% of the total, relate to seniority, and 6% of the total are overtime and then there's a minor amount. This is contained in the 1956 annual report of the American Arbitration Association. I want to ask counsel if you might want to look at it. Now, the -- the grievances in this case are covered by a special section of the labor contract. This is Article V which is found in the record on pages 11 and 13. The reason for the special treatment is that in conjunction with any arbitration proceeding of grievances of this character, it was provide -- it was provided that while the American Arbitration Association might select the arbitrator, it should be done from -- the arbitrator should be a person having special knowledge of this particular type of problem. This also is not uncommon because there are many contracts that with reference to matters of industrial engineering, call for this type of special arbitration machinery, although many contracts, of course, do not. Now, under Article V of the agreement, the company had the right to make changes of this type based upon some management and engineering practice upon written notice. The union was required and the employees in the plant were required to work under the change made by the management for a four-week period to give it a fair try. And then, if they were not satisfied with the situation that developed, the grievance could be filed and ultimately, arbitration could be held. The -- in the -- in the instant case, the grievances were processed by the union through various steps of the grievance procedure. They were finally denied by the company on July 14th, 15th and 22nd of 1954. The collective bargaining agreement had expired pursuant to notice under its terms on July 3rd, 1954. The -- I have tried to check independently of the record as to what happened to the collective bargaining agreement for the information of the Court. Mr. Constangy has greater familiarity than I do with that subject since he represents the company locally. My understanding is that for a while after the exploration, there was no agreement then there was a strike. Ultimately, the strike was settled and sometime later in 1955, the agreement was reinstated with some changes, but nonmaterial to the work assignment and workload clause and that there was a provision in the settlement agreement that provided that these particular grievances, which were then pending in Court, would be determined with respect to arbitrality -- arbitrability by the decision of the Court. They were preserved in that manner.
Felix Frankfurter: Let's see if I understand that. These are not grievances pertaining to individual wages of individual employees?
Arthur J. Goldberg: There are -- in the -- the grievances were filed. The record shows, by the Grievance Committee in the plant. They're related to jobs. However, there were people on the jobs and four of the 10 grievances asked for compensation. In the event, the grievance was adjusted in accordance with the union's demand.
Felix Frankfurter: For past nonpayment, which the union is right, they were entitled to?
Arthur J. Goldberg: For -- yes, that is right.
Felix Frankfurter: To that extent, to that extent it's Westinghouse, is it not?
Arthur J. Goldberg: Not entirely as I will --
Felix Frankfurter: No. I mean, to that extent.
Arthur J. Goldberg: To the extent that back pay was asked, yes.
Felix Frankfurter: Yes, definitely on this.
Arthur J. Goldberg: But not entirely for reasons that I will like to cover after.
Felix Frankfurter: But back pay payments of -- some of these grievances are back pay payments.
Arthur J. Goldberg: For -- in part.
Felix Frankfurter: In part? That's understandable.
Arthur J. Goldberg: Not entirely. Yes.
Felix Frankfurter: So, what are the people --
Arthur J. Goldberg: They asked --
Felix Frankfurter: And I say as the back pay, it's back pay. Isn't it?
Arthur J. Goldberg: Yes, all the grievances asked for adjustment A and I should also add to the Court, that as I read the contract, the arbitrator is going to award back pay if appropriate at all of the cases.
Felix Frankfurter: But I want to know is, you say that the new agreement reserved to grievances.
Arthur J. Goldberg: Yes.
Felix Frankfurter: What I want to know is --
Arthur J. Goldberg: Only if -- only if arbitration was ordered by the Court.
Felix Frankfurter: Yes, I understood that. It's something that should be understood. Of course, if they -- if the union wins, then, certain grievances were reserved. Is that right?
Arthur J. Goldberg: Right.
Felix Frankfurter: The -- the satisfaction of certain grievances was then -- was reserved.
Arthur J. Goldberg: That is right, Your Honor.
Felix Frankfurter: What I want to know is what actually happens if the union should win. What kind of -- would some men lose their jobs and someone gave their jobs? Would there be if you mind, explaining me that. What --
Arthur J. Goldberg: Yes.
Felix Frankfurter: -- is the present effectiveness of that provision of reservation?
Arthur J. Goldberg: There would -- there will be two consequences or perhaps three. One is that in the work assignment cases and in the workload cases, there would be an adjudication, for example, if the workload was too great. This might -- this might lead to a loss of job or it might lead to a discontinue of the practice of putting these additional burdens on the working force. And the second consequence is that there might be some compensation in all.
Felix Frankfurter: Well, then -- let's see if I'm correct about this. Actually, this raises the question, what kind of a case we've got.
Arthur J. Goldberg: That is correct.
Felix Frankfurter: Do I understand from what you have said, that what is involved here is in case the union should prevail, not merely back pay, the back pay would come to some men or all members for all I know. But also, that certain -- certain labor condition, certain conditions of employment affecting men now and employed would have been suspended as if it were or have been put in, if I may use an analogy, have been put in escrow as it were for determination in this suit.
Arthur J. Goldberg: That is correct and beyond that, working conditions, which might cover the people not now on the job, might be effective, since this is related not to the individual worker but to the type of work being done -- done on the job.
Felix Frankfurter: You made out -- assuming what you say so as I do, you made out an existing living controversy that is part of this inquiry.
Arthur J. Goldberg: Yes.
Felix Frankfurter: All right.
Arthur J. Goldberg: I will deal with that later. Now, after the company refused to submit the controversy to arbitration, the union brought a suit in the United States District Court for the Northern District of Alabama, Eastern -- Northeastern Division, citing jurisdiction under Section 301 (a) of the National Labor Relations Act and based upon the violation of a contract to arbitrate and seeking specific performance of the contract and in addition, damages. Now, the company conceded and there is no argument about these essential facts and defended on two basic rounds. One, the Court was without jurisdiction to grant the relief requested, and the second was that the contract had expired and hence, the agreement to arbitrate could no longer be enforced. These were the two defenses.
Speaker: (Inaudible)
Arthur J. Goldberg: I -- I think the defense is both, although, stated in terms of no jurisdiction to proceed. But I think as counsel has developed his argument in his brief, it is both, and I shall deal with both aspects later. The District Court Judge Grooms, on April 29th, 1955, issued the findings of fact then inclusions of law. The Court concluded it had jurisdiction and that the union had a right to maintain an action to compel arbitration by virtue of Section 301 (a) of the Labor Management Relations Act. The expiration of the collective bargaining agreement, the District Judge held and found he did not relieve the company of its obligation to arbitrate, particularly in the view of the District Judge because of the fact that the grievances were in fact processed in the grievance machinery after the expiration of the agreement. You will remember, I said, that the third step and the final decision in the third step was in July after the contract had expired. The Court awarded no damages, finding that the union had not proved any damage. An appeal to the Fifth Circuit, the Court of Appeals, reversed by a two-to-one decision, the opinion of the majority was delivered by Judge Jones and the dissent by Judge Brown. Now, all of the judges agreed that the District Court had jurisdiction of the suit under 301 (a). They also expressly agreed that the Norris-LaGuardia Act did not prevent the issuance of the order, which had been granted by the District Court. The majority held that in the suit brought under Section 301, however, an executory agreement to submit disputes to arbitrations would not be specifically enforced in the absence of a showing that such agreements were enforceable under the laws of the State of Alabama. I might say that we concede that an agreement to arbitrate future disputes is not enforceable as we read the law of Alabama. Apparently as I also read it, but I do not profess to be by any means an Alabama lawyer, an agreement to arbitrate an existing dispute is enforceable in Alabama. In reaching this concusion, the majority --
Felix Frankfurter: Was this an existing dispute? Was this not an existing dispute?
Arthur J. Goldberg: Pardon?
Felix Frankfurter: Was this not an existing --
Arthur J. Goldberg: It was an existing dispute.
Felix Frankfurter: And I don't -- and I'm bothered by your assurance by your -- by your qualified assurance that Alabama law does allow this.
Arthur J. Goldberg: Yes.
Felix Frankfurter: If the -- what's the trouble?
Arthur J. Goldberg: Well, the trouble I think is that they -- the agreement itself related to future disputes and I think that because the agreement was entered into before the disputes arose. And as I read -- as I read the decisions of the Court, they were acting upon the labor agreement as it read.
Felix Frankfurter: Do I understand as you say that Alabama law says after the grievance has risen between the builder and a -- and a house owner, you can then submit it to arbitration but you could -- cannot in advance say, “If agreement should arise, we will submit.”
Arthur J. Goldberg: That's as I understand the Alabama law.
Felix Frankfurter: Well, then -- then if Alabama law governed, the Court of Appeals was within Alabama law.
Arthur J. Goldberg: I would think so.
Felix Frankfurter: All right.
Arthur J. Goldberg: And I accept their interpretation as I must of Alabama law. In reaching the conclusion, the Court of Appeals first conclude that the United States Arbitration Act doesn't authorize enforcement of arbitration provisions in collective bargaining contracts, and I will deal with that problem subsequently. It then proceeded to consider whether Section 301 (a) itself could be provided as the basis upon which such agreements could be enforced. In reading this Court's opinion in Westinghouse, the majority concluded that Section 301 (a) created neither substantive right nor remedy and finding neither a federal common law nor a remedy authorized under Alabama law for specific enforcement of agreements to arbitrate, the Court concluded that there was no basis upon which it could grant relief in this case.
Felix Frankfurter: How could they all have jurisdiction if there was no basis under the statute under which they can entertain it?
Arthur J. Goldberg: They say they had jurisdiction to entertain the cause, but they have no jurisdiction to entertain this particular case.
Felix Frankfurter: You mean to say they had jurisdiction, this time they had no jurisdiction, of course --
Arthur J. Goldberg: Jurisdiction to make -- to make the overall decision as to whether this case applies.
Felix Frankfurter: May I ask you one more thing before you would involve under law?
Arthur J. Goldberg: Certainly, yes.
Felix Frankfurter: The Arbitration Act, to which you will have to address to, which you will have --
Arthur J. Goldberg: Which I will.
Felix Frankfurter: These words thus require -- it's applicable to commerce -- commerce among the several states. Out of this, does your case raise the question whether these people, whether they're textile workers working for the Lincoln Mills was a case of commerce among the several states? I know you've said it's subject to jurisdiction of the Labor Board but that raises the question affecting the commerce.
Arthur J. Goldberg: Yes, this is not --
Felix Frankfurter: That wasn't in the case.
Arthur J. Goldberg: This is not a case of commerce within the several -- in the several states. This is a case of commerce affecting commerce.
Felix Frankfurter: Well, then, is it -- is it no longer an opening question whether the Arbitration Act of 1924, when it says commerce among the several states meant that as a technical term, they're in the case too?
Arthur J. Goldberg: There are two -- there are two sections involved.
Felix Frankfurter: Are you going to deal with that?
Arthur J. Goldberg: Pardon.
Felix Frankfurter: Will you deal with that?
Arthur J. Goldberg: I will deal with that and there are two -- two sections of the Act involved. One in my opinion deals with commerce between the several states and the other is so worded that it encompasses commerce affecting an industry, affecting commerce.
Felix Frankfurter: That is still an open question in the court below, isn't it, as to whether commerce among the several states in the Arbitration Act is now as wide as the jurisdiction of the Labor Board?
Arthur J. Goldberg: Yes, and I want to, in a little while give --
Felix Frankfurter: All right.
Arthur J. Goldberg: -- you a rundown of the opinions in the various circuits on this point which is --
Felix Frankfurter: And -- and --
Arthur J. Goldberg: -- which is very right.
Felix Frankfurter: And that's involved in this case.
Arthur J. Goldberg: That's involved very much in this case.
Felix Frankfurter: Well, what questions aren't involved in this case?
Arthur J. Goldberg: I don't know. It seems we were -- as I -- as I list the questions in a few minutes, we will see we have a multiplicity of important questions. Judge Brown dissented and in his dissent, he drew his right and what he thought the Court should have done from Section 301 (a) saying that construing that section in light of what Congress in his opinion intended to do, that this independently of the Federal Arbitration Act authorized the enforcement of this agreement by application of the union to grant relief.
Harold Burton: Is that the ground you take?
Arthur J. Goldberg: I do. I take that but I also say that if I am not well-founded, and I think I am, in that situation, we also buttress our claim through relief on the Arbitration Act. We have a double-barrel approach in that respect. The certiorari was sought and granted because of the square conflict between the decisions of the Fifth Circuit and the decision of the Court of Appeals for the First Circuit, which are here before you. I might say and I won't intrude upon the First Circuit -- the circuit decisions, but in the First Circuit cases, the Court speaking through Chief Judge Magruder, held -- held in his opinion that while there was no authority to compel arbitration by virtue of the provisions of Section 301 alone, such authority could be found under the terms of the United States Arbitration Act. Now, there are -- as I read it, there are four questions involved, common to all three cases. There are a few questions involved of particular interest to one case or another. And the questions involved are these, which this Court indicated in granting certiorari in the Goodall case which is next and then the General Electric case. Whether Section 301 of the Labor Management Relations Act of 1957 granted to the District Courts of the United States jurisdiction where no other ground for federal jurisdiction is alleged or claimed. Two, whether Section 301 (a) of the Labor Management Relations Act of 1947 granted to the District Court of the United States equitable jurisdiction to compel specific performance of arbitration clauses in a collective bargaining agreement or was limited to damage or law of jurisdiction. Three, whether the District Court has jurisdiction to decree specific performance of an agreement to arbitrate such a dispute despite the prohibitions of the Norris-La Guardia Act. Four, whether the United States Arbitration Act is applicable to the agreement to arbitrate in a collective agreement or a collective bargaining agreement, I use the terms synonymously. Now, five, which is peculiar to this case and perhaps the Goodall case, but as I understand counsel in the General Electric case not to that case, although, the statement appears in our brief which is erroneous in light of the statement to me this morning, whether there is a duty to arbitrate approved grievances after the agreement on which they are based has expired. As I understand in General Electric, the -- the agreement has not expired.
Felix Frankfurter: Under which one of your four heads would you deal with the question assuming the federal court has jurisdiction, whether or not, it may exercise it depending on whether a general or federal law applies or the state law? Under which one is that?
Arthur J. Goldberg: I will -- I will deal with that under the first aspect of the -- of the --
Felix Frankfurter: That's a subordinate question.
Arthur J. Goldberg: That is a subordinate question. I have not, Your Honors, attempted to -- to outline all of the subordinate questions involved, but there are many subordinate questions.
Felix Frankfurter: I'm trying -- I'm trying to construct the Grand Central Station in my mind so that your argument can run on the tracks provided.
Arthur J. Goldberg: Yes. That -- that fits under the first discussion of 301, whether state or federal law is applicable and what affect that has upon the -- the case. Now, under 301 -- before I do that, I would like to take advantage of a brief chart to indicate where we stay under this area throughout the country. This is a much litigated and much difficult area as it occurred from the following. Almost, in fact, I think every circuit with the exception of an opinion in one circuit by two judges where the opinion is the other way in this case, all the circuits First, Second, Third, Fourth, Fifth, Sixth and Seventh, not all, but those circuits, assumed that there is jurisdiction under 301 to bring a suit. This again, Mr. Justice Frankfurter, leads to your question for what purpose, but then I will have to develop. Now, with request -- with respect --
Felix Frankfurter: With the Courts of Appeals.
Arthur J. Goldberg: Courts of Appeal. These are Courts of Appeal, although, one in the Fourth Circuit is -- is not quite clear, but it seems to give favorable inference to a district decision to this effect by commenting favorably about it in the case which we cite in our brief.
Felix Frankfurter: What -- what do you do with the third? The third got all sorts of opinions.
Arthur J. Goldberg: Yes, it has, but I think I've tried to round it out as to how I interpret these other opinions.
Felix Frankfurter: Do you think you could reconcile on the Third Circuit opinions if you will?
Arthur J. Goldberg: That's very difficult. I'll try to find what I think now is the prevailing trend. The question of whether equitable relief may be afforded in 301 as against limiting it to damage relief or law relief is decided, yes, in the First Circuit. It's not spoken about in the Second. It's decided, yes, in the Third. Yes, in the Fourth in his way of indicating approval for a lower court's judgment. Yes, in the Fifth, except this is the case where two judges, not on the panel in this case, seemed to indicate that their reading of Westinghouse deprives them of -- of authority to say that equitable relief may be granted.
Felix Frankfurter: Are all these on the syntax of Westinghouse? Some of them are pre-Westinghouse.
Arthur J. Goldberg: Some are pre. Some have come down since.
Felix Frankfurter: Yes, but --
Arthur J. Goldberg: The Sixth Circuit, the answer is yes. In the Seventh Circuit, the answer is yes. The Seventh Circuit, for example, they had a recent case just handed down and we mentioned that in one of the reply briefs. Now, the question of whether an Norris-LaGuardia Act is a bar, is a bar, is no bar as was held here. It's not a bar. The First Circuit says it is not a bar. The Third Circuit says this is not a bar. The Fourth Circuit says this is not a bar. Fifth Circuit says it's not a bar. The Sixth Circuit says it is not a bar and the Seventh Circuit says this is not a bar. Now, under the Arbitration Act --
Felix Frankfurter: I think you will agree won't you, Mr. Goldberg, that in a problem that is difficult as this, this isn't merely a question of how the Court of Appeals had for those who are coming and seeing what the reasoning is, the District Court in which they're multitudinous.
Arthur J. Goldberg: I think that's absolutely correct. I am just doing this to furnish a background of our problem, which is very far reaching. In construing the Arbitration Act, the -- they -- there are two essential problems. One is as to whether the collective agreement is excluded as a contract of employment under a -- an exemption in the statute. And there, the First Circuit says it is not excluded as a contract of employment. Now, what the Congress meant was an individual contract of employment, not a collective agreement. That is Judge Magruder's opinion in the G.E. case. The -- the Second Circuit says it is -- the Second Circuit on that point says no. Third --
Felix Frankfurter: Has -- has the Second Circuit decided yet? They decide -- In the -- in the case that came here on another connection, they held that a manager isn't a -- the contract of employment of workers that he isn't a worker and then they flatly decided that.
Arthur J. Goldberg: Well, now, maybe I misread this. I want to go back because I -- implicit in your question. The -- the yes or no should relate to this formulation, not excluded as a contract of employment. And the answer to the First Circuit is, yes, it is not excluded as a contract of employment. And as I read the Second Circuit in single step, their answer would be no. In the Third Circuit, it would be no, in the Fourth Circuit, no, in Lincoln Mills, no, in the -- in the Sixth Circuit, yes, and in the Seventh Circuit, no. Now, on the exclusion limited to workers in commerce.
Felix Frankfurter: Yes.
Arthur J. Goldberg: This is another -- another thing. I want to move along. There is a difference between three of the circuits or one way to the other and relief under 301, which is the first point I argue here. The First Circuit says, “There is no relief under 301, although, there is jurisdiction under 301.” The Fourth Circuit, “There is a relief under 301.” Fifth Circuit says, “There is no relief under 301.” And the Seventh Circuit says, “In this recent case, there is no relief under 301.” Now, I want to move quickly now to the legal issues involved and only mention one other fact which may be of great interest to you, and that is the importance beyond the question of the conflicts in these circuits on these various points, the whole importance to the public, to the labor movement, to employers of the -- and the prevalence of this type of arbitration contracts. The recent studies by the Bureau of Labor Statistics and other government agencies and private agencies like the BNA, which have circulated and they examined many contracts, seems to be that 90% of contracts today contained provisions for arbitration of grievances. Now, I think we -- we ought to distinguish since I'll have to make reference to it a little later on the question of contract arbitrations and grievance arbitrations. A contract arbitration is an arbitration where the parties agree that upon termination of the agreement, they will arbitrate the terms of a new agreement. That's called contract arbitration. Historically, that was what we thought we were talking about 25 years ago, by in large, when we dealt with arbitrations. We go back 50 years when we talked about arbitrations. We probably meant mediation and conciliation.
Felix Frankfurter: You totally know of -- of arbitration of provisions of one sort or another, touching labor collective bargains?
Arthur J. Goldberg: Labor -- I'm talking about labor agreements, collective agreements or collective bargaining agreements.Grievance arbitration is an arbitration arising under the contract and in interpretation of the contract. So, we can see the wide importance of this question to the business and labor community. Now, the issue -- I would like first to deal with the question of jurisdiction and 301. The issue tendered here is whether 301 is to be interpreted as a grant of federal jurisdiction in a case such as like this such as this and in related cases. Now, this Court dealt not with this problem. I hasten to add the arbitrability of a clause running to the union and not to an individual employee. And by the way, I should mention that the record shows that the right to arbitrate in this labor agreement is reserved to the union and the company and is not a right of the individual employees. Now, the initial objection to the assertion of jurisdiction, which is always made now since Westinghouse is Westinghouse. I do not read Westinghouse as controlling the decision in this case. I read Westinghouse in all of the opinions that were rendered as asserting that the right of an employee to recover wages due is a right which was not encompassed within the grant made in 301 for unions and employers to sue each other. I do not believe that any reading in the case leads to any conclusion that anything beyond that was decided in Westinghouse.
Felix Frankfurter: Well, that isn't quite it, is it? There was no suit by an employee in Westinghouse.
Arthur J. Goldberg: No, but there was suit by union and it was held there was no jurisdiction under 301 because the union was seeking to assert a right, personal to the employee.
Felix Frankfurter: That's the difference about it. It was a suit by the union.
Arthur J. Goldberg: There was a suit.
Felix Frankfurter: Or what it claims to be its right under the collective bargaining to assert rights to its member.
Arthur J. Goldberg: That is correct. It was held there that that was not its right and therefore, West -- and therefore, 301 did not encompass the type of situation there before the Court. Of new impression is the question here which can be faced on its merits and that is does it encompass a right which clearly is in the union here to arbitrate with the employer. Now, here there are -- I think we ought to turn to 301 because there are several arguments made which questioned this right, which I shall talk about in a minute. Section 301 (a) is not limited in its terms. It provides -- Section 301 of the Labor Relations Act, it provides that suits for violations of contracts between an employer and a labor organization representing employees in an industry affecting commerce as defined in this Act or between any such labor organizations may be brought in any District Court of the United States having jurisdiction of the parties without regard to the amount of controversy or without regard to the citizenship of the parties. Now, there are several objections raised with respect to the applicability of that section and there is a --
Earl Warren: We'll recess now.